PER CURIAM.
Appellant, defendant in the trial court, appeals his conviction for carrying a concealed firearm and subsequent sentence of six months imprisonment in the Dade County Jail.
*473This is the consolidation of two appeals, the basis for which is the trial court’s denial of defendant’s motion to suppress the gun taken from the peráon of the defendant on the ground that there was no probable cause for search and seizure.
Careful review of all the testimony before the trial judge shows there was sufficient evidence of probable cause to justify the denial of defendant’s motion to suppress. Cf. Fla.Stat. § 901.151, 23 F.S.A.
Affirmed.